DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (hereinafter Bennett) US 2010/0275263.
In regarding to claim 17, Bannett disclose disclose A system comprising: 
([0046]-[0048 system)
a processor; ([0052] processor) and

cause a user interface to display a plot graph depicting a visual comparison of a plurality of privacy impact scores associated with a plurality of data sources, the plurality of privacy impact scores being based on metadata representing privacy data from the plurality of data sources, the plot graph including a first axis for a data type impact score and a second axis for a data use impact score; (Fig. 10, 12, [0024][0025] [0176]-[0181] [0212]-[0219] [0063] [0064][0077] displaying a bubble chart depicting a comparison of (likelihood score+ impact score) of multiple data sources, such as asset, firewall, and linux desktop, 1210a, 1210b and 1210c, etc. with first and second axis for 2 scores depends on the field of interest, note: “for” is an intended use language which has no patent weight, and the type of data displayed is a choice of implementation, not an invention)
receive a selection of a particular plot point representing a particular data source associated with a particular data source on the plot graph via the graphical user interface; (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score corresponding to the particular data source, such as 1210a, 1210b, 1210c. on the user interface, bubble can be selected to output additional detail information related to assessment scores , therefore can be used to reduce the privacy impact score) 


cause a recommendation to be displayed on the graphical user interface concerning the modification. ([0014] [0063] [0077][0107] [0224] display a report and graphics and what-if scenarios regarding to change)
In regard to claim 21, Bennett disclose The system of claim 17, the rejection is incorporated herein.
Bennett disclose wherein the computer-readable instructions further cause the processor to: implement the recommendation to reduce the particular privacy impact score. ([0064] [0077] [0107] implement what-if scenario to reduce the score using the tool)
In regard to claim 24, Bennett disclose The system of claim 17 the rejection is incorporated herein.
Bennett disclose wherein the computer-readable instructions further cause the processor to: take corrective actions associated with the recommendation to reduce the particular privacy impact score. (Fig. 10-13, [0014]-[0016] [0063][0077][0107] [0125]  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-10, 18, 26 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (hereinafter Bar) US 2018/0330100 in view of Bennett et al. (hereinafter Bennett) US 2010/0275263 and Gkoulalas-Divanis US 2019/0266353

a processor; ([0014] processor) and
a computer-readable storage medium storing instructions that, when executed by the processor, cause the system to: ([0014]-[0015] 124, 122, 120) 
receive metadata representing privacy data from a plurality of data sources, ([0012]-[0017]  receive privacy risk information from a client device, 120 could be any number of client devices ) the metadata including taxonomies specifying data types, ([0023][0024] [0027][0028] information including data sensitivity type, nature of deployment, etc.) the metadata including weighted privacy sensitivity scores associated with the data types, the data uses; ([0023][0024] [0027][0028] the sensitivity score can be weighted and associated with data types, nature of deployment information, data sensitivity type, etc, which is an implementation choice)
determine, using a privacy model, a plurality of privacy impact scores associated with the plurality of data source based at least on the metadata, ([0014]-[0017] [0025]-[0028] determine the corresponding privacy impact scores associated with storage devices based on the analysis of privacy risk information, the client device and storage device could be any number) the privacy model being capable of tuning the weighted privacy sensitivity scores; ([0025]-[0028] privacy sensitivity scores may be assigned to a different weighting factor) and
But Bar fail to explicitly disclose “the metadata including taxonomic data uses of the data types, de-identification levels of the data types, the metadata including 
Gkoulalas-Divanis disclose the metadata including taxonomies specifying data uses of the data types, de-identification levels of the data types, ([0013][0014][0023][0033] [0044]-[0047][0050]-[0051] data with different level of de-identification and data utility)
 the metadata including weighted privacy sensitivity scores associated with the data uses, and the de-identification levels. ([0044]-[0046] privacy score associated with de-identification level and data set utility)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bar’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gkoulalas-Divanis’s de-identification data would provide more data on the graph to Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing de-identification data would optimize the protection of the data and therefore reduce privacy risk of the system.
But Bar and Gkoulalas-Divanis fail to explicitly disclose “generating a visual report including a plot graph depicting a visual comparison of the plurality of privacy 
Bennett disclose generating a visual report including a plot graph depicting a visual comparison of the plurality of privacy impact scores associated with the plurality of data sources on a user interface, the plot graph including a first axis for a data type impact score and a second axis for a data use impact score; (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] displaying a bubble chart depicting a comparison of (likelihood score+ impact score) of multiple data sources, such as asset, firewall, and linux desktop, 1210a, 1210b and 1210c, etc. with first and second axis for 2 scores depends on the field of interest, note: “for” is an intended use language which has no patent weight, and the type of data displayed is a choice of implementation, not an invention)
receive a selection of a particular plot point associated with a particular data source on the plot graph; (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score corresponding to the particular data source, such as 1210a, 1210b, 1210c. on the user interface, bubble can be selected to output additional detail 
cause the user interface to display a recommendation for modifying the metadata to reduce a particular privacy impact score associated with the particular data source. (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score of the particular data source, 1210a, 1210b, 1210c, etc. on the user interface, bubble can be selected to output additional detail information related to assessment scores , therefore can be used to reduce the privacy impact score, note: “for” is an intended use language which has no patent weight, examiner would like to suggest further define how to modify the metadata and how to reduce the particular privacy impact score) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.

Bar also disclose wherein the plurality of data sources include a software application and the metadata is extracted from at least the software application. ([0010] [0013]-[0017] [0023] privacy risk information is retrieved from the privacy risk questionnaire responses, for example, etc. which is a software application)
In regard to claim 3, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the plurality of data sources include a privacy impact assessment and the metadata is extracted from at least the privacy impact assessment. ([0013] [0015][0017]  [0023][0032]  privacy risk information is retrieved from the privacy risk questionnaire responses, for example) 
In regard to claim 6, Bar, Gkoulalas-Divanis and Bennett disclose   The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the weighted privacy sensitivity scores are weighted by an organization. ([0027][0028]  sensitivity score are weighted score automatically provided) 
In regard to claim 7, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 5, the rejection is incorporated herein.

In regard to claim 9, Bar, Gkoulalas-Divanis and Bennett disclose   The system of claim 1, the rejection is incorporated herein.
Bar also disclose wherein the particular plot point on the plot graph corresponds to an aggregated data type impact score associated with the particular data source, ([0029]-[0031] [0039] display graphics to indicate each of privacy risks on the user interface, how to construct the graph based on the data set available is an implementation choice, not an invention, which is well known to the people with skill in the art) 
In regard to claim 10, Bar, Gkoulalas-Divanis and Bennett disclose The system of claim 9, the rejection is incorporated herein.
But Bar fail to explicitly disclose “wherein the instructions, when executed by the processor, further cause the system to: cause the user interface to display information regarding the particular data source associated with the particular plot point in response to receiving the selection of the particular plot point.”
Bennett disclose wherein the instructions, when executed by the processor, further cause the system to: cause the user interface to display information regarding the particular data source associated with the particular plot point in response to 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs would display more data on the graph to Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.
In regard to claim 18, Bennett disclose The system of claim 17, the rejection is incorporated herein.
But Bennett fail to explicitly disclose “wherein: the metadata including taxonomies specifying data uses of the data types, and de-identification levels of the data types;”
Gkoulalas-Divanis disclose wherein: the metadata including taxonomies specifying data uses of the data types, and de-identification levels of the data types; ([0013][0014][0023][0033] [0044]-[0047][0050]-[0051] data with different level of de-identification and data utility)

But Bennett and Gkoulalas-Divanis fail to explicitly disclose “the metadata includes taxonomies specifying data types, and the plurality of privacy impact scores are icalculated based at least on aggregating sensitivity scores associated with the data types, and aggregating sensitivity scores associated with the data uses.”
Bar disclose the metadata includes taxonomies specifying data types, ([0023][0024] [0027][0028] information including data sensitivity type, nature of deployment, etc.) and the plurality of privacy impact scores are icalculated based at least on aggregating sensitivity scores associated with the data types, and aggregating sensitivity scores associated with the data uses  ([0023]-[0032] privacy impact scores are calculated based on the scores associated with sensitivity scores relate to type, or applications, etc. with various weighting factors)

In regard to claim 26, Bar, Gkoulalas-Divanis and Bennett disclose the system of claim 1, the rejection is incorporated herein.
But Bar and Bennett fail to explicitly disclose “wherein the privacy model includes a machine-learning model.”
Gkoulalas-Divanis disclose wherein the privacy model includes a machine-learning model. ([0038] [0047] machine learning engine) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bennett and Bar’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because .
Claims 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (hereinafter Bennett) US 2010/0275263 in view of Bar et al. (hereinafter Bar) US 2018/0330100 
In regard to claim 20, Bennett discloseThe system of claim 17, the rejection is incorporated herein.
Bennett disclose wherein sizes of a plurality of plot points in the plot graph displayed on the graphical user interface. ([0241] sizes of the bubble in the graph) 
But Bennett fail to explicitly disclose “wherein the sizes of a plurality of plot points in the plot graph displayed on the graphical user interface are influenced by the privacy impact score.”
Bar disclose the indicators are influenced by the privacy impact score. ([0031][0039] highlighted the indicators based on the score of the privacy impact score or change size to indicate the level of severity is well known to the people with skill in the art and it is an implantation choice, not an invention, the combination of Bar and Bennett disclose the claimed limitation)
.
Claim 22, 25 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (hereinafter Bennett) US 2010/0275263 in view of  Gkoulalas-Divanis US 2019/0266353
In regard to claim 22, Bennett disclose  The system of claim 17, the rejection is incorporated herein.
But Bennett fail to explicitly disclose “wherein the computer-readable instructions further cause the processor to: anonymize a particular data type associated with the particular data source to reduce the particular privacy impact score.”
Gkoulalas-Divanis wherein the computer-readable instructions further cause the processor to: anonymize a particular data type associated with the particular data source to reduce the particular privacy impact score. ([0013] [0014] [0025] [0032] [0033] 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-Divanis’s de-identification data into Bennett’s invention as they are related to the same field endeavor of displaying information processing and displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gkoulalas-Divanis’s de-identification data would provide more data on the graph to Bennett’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing de-identification data would optimize the protection of the data and therefore reduce privacy risk of the system.
In regard to claim 25, Bennett disclose the system of claim 17, the rejection is incorporated herein.
But Bennett fail to explicitly disclose “wherein the recommendation includes anonymizing a particular data type or using an alternative data type.”
Gkoulalas-Divanis disclose wherein the recommendation includes anonymizing a particular data type or using an alternative data type. ([0038] [0064] apply changes to a dataset which include data type, etc.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gkoulalas-.
Claims 12-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. (hereinafter Bar) US 2018/0330100 in view of Bennett et al. (hereinafter Bennett) US 2010/0275263 and Gkoulalas-Divanis US 2019/0266353, Hildebrand et al. (Hildebrand) US 2008/0288330
In regard to claim 12, Bar disclose A method comprising: ([0027] method)
extracting metadata representing privacy data utilized by a plurality of data sources, ([0010] [0013]-[0017] [0023] [0036] [0043] privacy risk information is retrieved from the privacy risk questionnaire responses, for example, client device, 120  which could be any number) the metadata including taxonomies defining data types, data uses of the data types;  ([0023][0024] [0027]-[0032] information including data sensitivity type, nature of deployment, etc, categories) the metadata including privacy sensitivity scores associated with the data types, the data uses, and the de-identification levels; ([0023][0024] [0027][0028] the sensitivity score can be weighted and associated with 
calculating a plurality of privacy impact scores associated with the plurality of data sources based at least on the metadata; ([0014]-[0017][0026]-[0029] [0042] privacy risk scores are calculated based on the analysis of privacy risk information gathered from the data sources)
binning the plurality of data sources into privacy rating bins according to the plurality of privacy impact scores; ([0029]-[0033] categorize each of privacy risks based on the accessed privacy risk scores)  
But Bar fail to explicitly disclose “the metadata including taxonomies defining data uses of the data types, and de-identification levels of the data types, the metadata including privacy sensitivity scores associated with the data uses, and the de-identification levels.”
Gkoulalas-Divanis disclose the metadata including taxonomies defining data uses of the data types, and de-identification levels of the data types, ([0013][0014][0023][0033] [0044]-[0047][0050]-[0051] data with different level of de-identification and data utility)
 the metadata including privacy sensitivity scores associated with the data uses, and the de-identification levels. ([0044]-[0046] privacy score associated with de-identification level and data set utility)

But Bar and Gkoulalas-Divanis fail to explicitly disclose “causing a graphical user interface to display a bar graph depicting a visual comparison of the plurality of privacy impact scores associated with the plurality of data sources; receiving a selection of a particular bar associated with a particular data source on the bar graph; and causing the graphical user interface to display a recommendation for modifying the metadata to reduce a particular privacy impact score associated with the particular data source.”
Bennett disclose causing a graphical user interface to display a plot graph depicting a visual comparison of the plurality of privacy impact scores associated with the plurality of data sources; (Fig. 10, 12, [0024][0025] [0176]-[0181] [0212]-[0219] [0063] [0064][0077] displaying a bubble chart depicting a comparison of (likelihood score+ impact score) of multiple data sources, such as asset, firewall, and linux desktop, 1210a, 1210b and 1210c, etc.)

causing the graphical user interface to display a recommendation for modifying the metadata to reduce a particular privacy impact score associated with the particular data source. (Fig. 10, 12, [0176]-[0181] [0212]-[0219] [0063] [0064][0077] construct what-if scenario, user can click the bubble on the graph which represent a specific impact score of the particular data source, 1210a, 1210b, 1210c, etc. on the user interface, bubble can be selected to output additional detail information related to assessment scores, therefore can be used to reduce the privacy impact score, note: “for” is an intended use language which has no patent weight, examiner would like to suggest further define how to modify the metadata and how to reduce the particular privacy impact score) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bennett’s interactive graphs into Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Bennett’s interactive graphs 
But Gkoulalas-Divanis and Bar, Bennett fail to explicitly disclose “a bar graph, receiving a selection of a particular bar;”
Hildebrand disclose a bar graph, receiving a selection of a particular bar; (Fig. 10-11, [0107]-[0109] display a bar graph with different data sources and selecting a particular bar or bar segment 1010, for example,)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hildebrand’s interactive bar graph into Bennett, Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Hildebrand’s interactive bar graphs would provide more controls on the graph to Bennett, Gkoulalas-Divanis and Bar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that manipulating data on the bar graph would help to provide more intuitive ways to display the data and therefore to improve the user experience using the device.

Bar also disclose further comprising normalizing the plurality of privacy impact scores based at least on previously calculated privacy impact scores. ([0025]-[0031] [0039] calculate the privacy impact score based on the previous scores using weighting factor.) 
In regard to claim 14, Bar, Gkoulalas-Divanis, Hildebrand and Bennett disclose  The method of claim 12, the rejection is incorporated herein.
But Bar, Gkoulalas-Divanis, Bennett fail to explicitly disclose “wherein the bar graph includes a plurality of bars depicting the plurality of privacy impact scores of the plurality of data sources.”
Hildebrand disclose wherein the bar graph includes a plurality of bars depicting the plurality of privacy impact scores of the plurality of data sources (Fig. 10-11, [0107]-[0109] display a bar graph with different data sources and depicting plurality impact scores)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hildebrand’s interactive bar graph into Bennett, Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Hildebrand’s interactive bar graphs would provide more controls on the graph to Bennett, Gkoulalas-
In regard to claim 15, Bar, Gkoulalas-Divanis and Bennett, Hildebrand disclose  The method of claim 14, the rejection is incorporated herein.
But Bar and Gkoulalas-Divanis, Bennett fail to explicitly disclose “further comprising: causing the graphical user interface to display information regarding to the particular data source associated with particular bar in response to receiving the selection of the particular bar displaying information associated with the selected plot point.”
Hildebrand disclose further comprising: causing the graphical user interface to display information regarding to the particular data source associated with particular bar in response to receiving the selection of the particular bar displaying information associated with the selected plot point. (Fig. 10-11, [0107]-[0109] display a bar graph with different data sources, selecting a particular bar or bar segment 1010, for example, to display detailed information relating the selected data source)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hildebrand’s interactive bar graph into Bennett, Gkoulalas-Divanis and Bar’s invention as they are related to the same field endeavor of displaying information on a user interface. The 
In regard to claim 16, Bar, Gkoulalas-Divanis, Hildebrand and Bennett disclose    The method of claim 13, the rejection is incorporated herein.
Bar also disclose wherein calculating the plurality of privacy impact scores comprises: aggregating the privacy sensitivity scores associated with the data types; and aggregating the privacy sensitivity scores associated with the data uses. ([0024]-[0031] privacy impact score is calculated based on the scores associated with type, or applications, etc. with various weighting factors)
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10, 12-18, 20-24 filed on 12/20/2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE


US 20180200575 A1 	July 19, 2018 	NAGAISHI et al.
MOTION ANALYZING APPARATUS, MOTION ANALYZING SYSTEM, AND MOTION ANALYZING METHOD 
NAGAISHI disclose a swing analyzing apparatus as a motion analyzing apparatus includes a computation unit (a swing diagnostic device) that quantifies a swing of a golf based on an output of an inertial sensor (an acceleration sensor and an angular velocity sensor), a storage unit that stores a numerical value which is obtained by quantifying a plurality of the swings, and an output unit (a processing unit) that detects the numerical value deviating from a predetermined range among a plurality of the numerical values and outputs a play state… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143